Rabin, J. P. (dissenting).
I dissent and vote to affirm the judgment entered in plaintiff’s favor. I cannot agree that the defendant was, as a matter of law, free of negligence. I believe that, in the circumstances of this case, a question of fact was presented as to defendant’s negligence and that the verdict resolving such question in plaintiff’s favor may not be disturbed.
The majority opinion indicates that there is doubt as to whether the plaintiff’s fall was caused when her foot went off the raised dance floor. I am of the opinion that there is sufficient evidence in the record to permit a jury finding that the accident occurred in this manner. Thus, to sustain the verdict and hold *394the defendant liable, the record need only permit of the further jury findings that the condition was a dangerous one, that the defendant should have foreseen that it could have caused the injury, and that the plaintiff was free from contributory negligence,
I agree that the three-quarter inch difference in height between the floors in and of itself may not be deemed to constitute a condition of danger, particularly where the different levels are of contrasting colors and the raised floor is surrounded by tables and chairs. However, such disparity in height could constitute a condition of danger in the light of the special use for which the floor was designed and used, i.e., as a dance floor.
There can be no question but that the defendant knew that its patrons would dance the "samba" as its band played music appropriate for such dance. The defendant is also charged with knowledge that such a dance involves rapid and spontaneous movements wherein the dancers go forward and backward with little or no opportunity to observe the floor. It is similarly chargeable with the knowledge that some of its female patrons would use the high-heeled shoes now in vogue. The defendant being chargeable with such knowledge, it was for the jury to find whether the defendant was or should have been aware that the elevated dance floor presented a condition of danger to the dancers.
True, any risk inherent in dancing the "samba" or any other dance is one assumed by the participants. However, such assumption does not include a risk of injury not inherent in the dance itself, such as one arising out of the manner in which the dance floor is constructed or maintained.
Whether, in the light of all the circumstances, the plaintiff was contributorily negligent in her manner of dancing was for the jury to decide. The jury, by its verdict, found that she was not.
McNally, Eager and Steubr, JJ., concur in Per Curiam opinion; Rabiit, J. P., dissents in opinion in which Stevens, J., concurs.
Judgment reversed on the law and the facts, with costs to the appellant and the complaint dismissed.